Citation Nr: 1500039	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  11-08 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress syndrome (PTSD).

2. Entitlement to a disability rating in excess of 20 percent for right shoulder degenerative joint disease, status post dislocation (right shoulder disorder).

3. Entitlement to total disability based on individual unemployability (TDIU) due to service-connected disorders.


WITNESSES AT HEARING ON APPEAL

Veteran, his Spouse, and Witness (D.B.)


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973 and from November 1990 to May 1991.

This matter is on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  It was last before the Board of Veteran's Appeals (Board) in May 2014.  The Board remanded the matter for further development.  See May 2014 Board Decision.

Pursuant to the Board's May 2014 remand directives, the Appeals Management Center (AMC) provided VA examinations in connection with the Veteran's claims, associated the examination reports with the claims file, and readjudicated the Veteran's claims.  See October 2014 Supplemental Statement of the Case.  Thus, there was substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. W., 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Veteran testified before the undersigned at a December 2012 Travel Board hearing.  During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this case should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1. With resolution of the doubt in the Veteran's favor, his PTSD is characterized by depression that affects his ability to function independently, social isolation that affects his familial relations, and symptoms tantamount to obsessional rituals. 

2. The Veteran's right shoulder disorder is characterized by reduced abduction, flexion, and rotation, pain, tenderness, stiffness and weakness, locking, and swelling.  

3. The Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 70 percent for PTSD are approximated throughout the pendency of this appeal.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2014).

2. The criteria for a disability rating for a right shoulder disorder in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71(a) Diagnostic Codes (DCs) 5200-03 (2014).

3. The criteria for entitlement to TDIU have not been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

A March 2010 letter notified the Veteran that he needed to provide, or request VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disabilities at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), overruled in part sub. nom. Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).  The letter also notified the Veteran of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim and how VA rates a disability and determines an effective date.  An April 2011 letter notified the Veteran of the requirements for establishing entitlement to TDIU and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The VA examination and/or opinion must be adequate to decide the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012).  

The June 2014 VA examiner reviewed the Veteran's VAMRs and other pertinent documents, conducted a physical examination, and clearly indicated the Veteran's present level of physical disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The July 2014 VA examiner reviewed the claims file and all pertinent medical evidence, interviewed the Veteran, and clearly indicated the Veteran's present level of mental health disability.

The June 2014 and July 2014 examination reports are adequate to determine the issues on appeal.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the June 2014 examiner indicated that she did not review the Veteran's claims file, she reviewed the Veteran's VAMRs and other pertinent documents contained in the Veteran's Benefit Management System.  In addition, there is no indication that a review of the claims file, or the lack thereof, would have altered the examiner's findings or otherwise impacted the adequacy of the VA examination report.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (noting that the review of the claims file does not affect range-of-motion measurements).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.  

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited.  Id; see 38 C.F.R. § 4.14.  




Increased Disability Rating for PTSD

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s).  See 38 C.F.R. § 4.130, DC 9411.  The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC.  See id.  VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan v. Principi, 16 Vet. App. 436, 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126.  Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 and Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2011); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

In March 2010, a VA examiner noted the Veteran's mental health symptoms were becoming worse.  The Veteran reported increasing difficulty with memory, mood and anger control, sleep disturbance and nightmares, intrusive thoughts and avoidance, nervousness (up to 50 percent of the time), hypervigilance, intolerance, and concentration.  He also reported having diminished energy and interest, but no panic attacks or suicide attempts.  The Veteran performed his daily activities, to include household chores, occasionally rode his bicycle and went to church, and maintained close family relations and a few friendships.

On examination, the Veteran appeared alert, cooperative, and appropriately dressed, he demonstrated adequate memory and intellectual capacity, and was conversational.  The examiner concluded that the Veteran experienced moderate PTSD symptoms that were aggravated by depression and resulted in some impaired social functioning.  He assigned the Veteran a GAF score of 52, which is indicative of moderate symptoms and limitations in social and occupational functioning.

In the same month, a private physician diagnosed the Veteran as having PTSD with concentration impairment, isolation, sleep pattern disturbance due to nightmares, depression, flashbacks, and severe job impact and grief reaction.  The physician noted that the Veteran's grooming was not very good-that his appearance was unkempt-and that although his intellectual functioning was intact and in the normal range, his memory was markedly impaired, his judgment was impaired, and his mood blunted and "quite depressed."  He assigned the Veteran a GAF score of 30, which is indicative of significant psychological problems.

In September 2011, the Veteran screened negative for PTSD and depression.  He reported no problems with nightmares, avoidance, or hypervigilance and no feelings of isolation.  However, in the same month he reported sleep disturbance due to nightmares, problems controlling his temper, and feelings of depression, anxiety and isolation.  The Veteran was appropriately groomed and appeared rational and goal oriented during a November 2011 VA consult.  See September 2011 and November 20011 VAMRs.

At the December 2012 Board hearing, the Veteran endorsed social isolation, lack of motivation, avoidance (he does not watch television), and general apathy and disinterest in living.  He testified that he remains distant from his son and grandson, avoids staying long at family gatherings and attending church services, and does not go to restaurants, movies, or shops.  He sleeps well with prescription Ambien, but otherwise has difficulty falling asleep; he sleeps in a different room to his wife because he is physically active in his sleep.  The Veteran also testified that he has problems controlling his temper, had aggressive thoughts toward his supervisors at work, and, although he rarely leaves his home, feels "pretty good" when driving his car.  He denied any problems maintaining personal hygiene and testified that he showers three to four times a day regardless of need.

The Veteran's spouse testified as to the Veteran's short temper and daily screaming incidents, feelings of social isolation toward friends and family members, and lack of motivation to perform basic household chores, such as mowing the lawn.  She also testified that the Veteran is "always going through papers.  He's out in the garage just re-doing the same thing . . . out there just really doing nothing."  Similarly, Witness D.B. testified that the Veteran remains secluded and refuses invitations to join social activities despite being encouraged to do so.

The Veteran attended group therapy sessions at the VA in 2012 and 2013.  His mood and affect were stable and appropriate during these sessions.  See December 2011 and March 2013 VAMRs.

The July 2014 VA examiner found that the Veteran had difficulty establishing and maintaining effective work and social relationships.  He observed that the Veteran experienced depressed mood, sleep disturbance, reduced motivation, hypervigilance, and irritable behavior, to include angry outbursts.  He also observed that the Veteran had recurrent intrusive memories and nightmares, avoided distressing memories associated with the traumatic in-service event, and exhibited markedly diminished interest in significant activities as well as feelings of detachment and estrangement.  

The VA examiner noted that treatment improved the Veteran's mental health symptoms; however, he also noted that the Veteran and his wife of 36 years have become estranged due to the Veteran's PTSD-related symptoms.

On examination, the Veteran appeared alert and oriented, provided an accurate personal history, and demonstrated adequate insight.  His response time, affect, and attention were normal, his memory was within normal limits, and his speech was spontaneous.  See July 2014 VA Examination Report.  

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence is in equipoise.  Because a state of relative equipoise has been reached as to the issue of an increased rating for PTSD, the benefit of the doubt rule applies and a 70 percent rating is granted.  See Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown , 5 Vet. App. 413 (1993).

Many of the Veteran's abilities and behaviors do not approximate particulars for a disability rating in excess of 50 percent.  For example, his cognitive abilities-memory, insight, orientation, alertness-as demonstrated on examination weigh against finding that the Veteran's psychiatric symptoms result in reduced reliability and productivity.  See July 2014 VA Examination Report.  However, the fact that the Veteran is unable to maintain effective family relationships (e.g., he is estranged from his wife of many years and fails to visit his son and grandson) and appears to engage in obsessional rituals (e.g., frequent showering and constant re-organization of papers) supports entitlement to a 70 percent rating for PTSD.  See December 2012 Hearing Testimony.

The Veteran is not entitled to a disability rating in excess of 70 percent.  The medical and lay evidence does not indicate gross impairment in thought processes or communication or that the Veteran is a harm to himself.  See July 2014 VA Examination.  In addition, the fact that he showers several times a day establishes that the Veteran is able to maintain personal hygiene.  See December 2012 Hearing Transcript; see contra March 2010 Private Medical Records (PMRs) (noting that the Veteran's grooming was not very good and his appearance unkempt). Consequently, the Veteran's PTSD does not warrant a 100 percent disability rating.

The evidence is in relative equipoise.  The benefit-of-the-doubt rule applies and entitlement to a 70 percent disability rating (but no more) for PTSD is granted.  See 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Increased Disability Rating for a Right Shoulder Disorder

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, consideration must also be given to weakened movement, excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).  

The Schedule recognizes painful motion with joint or particular pathology as productive of disability.  38 C.F.R. § 4.59.  Joints that are painful, unstable, or malaligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints and not just to arthritis).

In Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011), the Court held that although painful motion is entitled to a minimum 10 percent rating, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Rather, the pain "must actually affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating.  Id. at 43. 

The Veteran's left side is dominant.  See June 2014 VA Examination Report.  Consequently, his service-connected right shoulder disability involves the minor side.

The Veteran's right shoulder disorder was assigned a 20 percent disability rating under DC 5010 (arthritis due to trauma).  38 C.F.R. § 4.71a.  DC 5010 provides that arthritis due to trauma is rated on the basis of limitation of motion under the DC specific to the joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  DC 5201 provides rating criteria for limitation of motion of the upper extremities.

DC 5201 provides a rating of: 20 percent for range of motion limited to shoulder level (90 degrees); 20 percent for range of motion in the minor arm limited to midway between the side and shoulder level (45 degrees); 30 percent for range of motion in the major arm limited to midway between the side and shoulder level (45 degrees); 30 percent for range of motion limited in the minor arm to 25 degrees from the side; and 40 percent for range of motion limited in the major arm to 25 degrees from the side.  Id.

Normal flexion and abduction of the shoulder is up to 180 degrees.  38 C.F.R. § 4.71, Plate I.  Normal external and internal rotation of the shoulder is 90 degrees.  Id.

The May 2010 VA examiner diagnosed the Veteran as having degenerative joint disease of the right shoulder.  She associated pain, stiffness, weakness, and decreased speed of joint motion with the Veteran's right shoulder disorder as well as daily locking, swelling, and tenderness.  The examiner did not associate any deformity, giving way, instability, incoordination, dislocation, or subluxation with the right shoulder and noted that the Veteran's right shoulder disorder does not affect the motion of the joint.

On examination, the Veteran's flexion was up to 120 degrees, abduction was up to 110 degrees, right internal rotation was up to 90 degrees, and right external rotation was up to 60 degrees.  The examiner noted that the Veteran experienced flare ups of moderate severity on a weekly basis for hours at a time.  She also noted pain following repetitive motion, but no additional limitations after three repetitions of range of motion and no ankylosis.

At the December 2012 hearing, the Veteran testified that the pain in his right shoulder wakes him up at night and that he can raise his right arm above his head five to six times before the pain limits this action.  He also testified that his right shoulder disorder requires that he wear loose shirts and that he occasionally receive help dressing.

The June 2014 VA examiner also diagnosed the Veteran as having degenerative joint disease of the right shoulder.  She noted that the Veteran cannot lie on his shoulder and that his shoulder pain prevents him from sleeping.  She also noted that the Veteran no longer performs physical activities such as mowing the lawn and washing the car due to shoulder pain.  On examination, the Veteran's flexion was 155 degrees with pain and 120 degrees without pain; his abduction was up to 160 degrees with pain and 135 degrees without pain.  Repetitive-use testing did not result in any additional limitation in range of motion.  The examiner observed that the Veteran's right shoulder disorder resulted in less movement than normal, pain on movement, and joint tenderness.  She found normal muscle strength and no ankylosis and noted a positive Hawkins' Impingement Test result (indicative of a rotator cuff tendinopathy or tear) as well as imaging studies showing traumatic arthritis.

The evidence does not approximate findings for a disability rating for a right shoulder disorder in excess of 20 percent.  Both VA examiners found that flexion was uninhibited up to 120 degrees and that abduction was uninhibited up to at least 110 degrees.  See May 2010 and June 2014 VA Examination Reports.  Although the May 2010 examiner noted pain on repetitive motion, she found no additional limitation after three repetitions of range of motion and no incoordination of the right shoulder.  Repetitive-use testing during the June 2014 VA examination also did not result in any additional limitation in range of motion.  See 38 C.F.R. 4.71a, DC 5201.

The Board has considered whether the Veteran's service-connected right shoulder disorder is entitled to a higher rating under DCs 5200 (ankylosis of the scapulohumeral articulation), 5202 (humerus, other impairment of), and/or 5203 (impairment of the clavicle or scapula).  See Butts v. Brown, 5 Vet. App. 532, 538.  Without medical evidence of ankylosis of the right shoulder or an abnormality associated with the right humerus (e.g., nonunion, malunion, or recurrent dislocation of scapulohumeral joint) or the right clavicle or scapula (e.g., nonunion or dislocation of), the Veteran's right shoulder disorder does not warrant a disability rating higher than 20 percent under DCs 5200, 5202, or 5203.  See May 2010 and June 2014 VA Examination Reports.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to a disability rating for a right shoulder disorder in excess of 20 percent is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2014); Gilbert, 1 Vet. App. at 55. 



Extraschedular Consideration for a Service-Connected Right Shoulder Disorder and PTSD

The Board has considered whether the evaluation of the Veteran's service-connected right shoulder disorder and PTSD should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  When an assigned rating is deemed inadequate, the case may be referred for extraschedular consideration.  Id.

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  This first element is a threshold element and requires the Board to compare the severity and symptomatology of the claimant's service-connected disability with the rating-schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted for the Veteran's service connected right shoulder disorder and/or PTSD.

A comparison of the Veteran's current right shoulder symptoms and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's right shoulder disorder is manifest by pain, stiffness, weakness, locking, swelling, and tenderness as well as moderate flare ups.  See 38 C.F.R. § 4.71a, DC 5200-03.  These symptoms are compensated and accounted for in the Veteran's schedular rating.  See Thun, 22 Vet. App. at 115.

A comparison of the Veteran's current PTSD symptoms and the relevant rating criteria also does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's PTSD disorder is manifest by sleep impairment (to include recurrent nightmares), mood swings and poor anger management, social isolation and obsessive rituals (to include frequent showering and the organization and reorganization of papers), lack of motivation, general disinterest, and distant familial relationships.  See 38 C.F.R. § 4.130, DC 9411.  These symptoms have been compensated and accounted for in the Veteran's schedular rating.  See Thun, 22 Vet. App. at 115.

In summary, the available schedular evaluations are adequate to rate the Veteran's right shoulder and PTSD disorders; consequently, the first step of the inquiry is not satisfied.  Id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Thus, the schedular criteria are adequate to rate the Veteran's service-connected disorder and referral for extraschedular consideration is not warranted.

Entitlement to TDIU

The Veteran contends that his service-connected disorders, primarily PTSD, prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating.  The claim is denied.

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a).  A Veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A Veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18.  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  

The schedular criteria for TDIU have been met throughout the appeals period.  See 38 C.F.R. § 4.16(a).  The Veteran's service-connected right shoulder disorder is rated as 20 percent disabling and, pursuant to this decision, his service-connected PTSD is rated as 70 percent disabling effective February 2010.  See December 2007 Rating Decision.  The Veteran's current combined rating is 80 percent.  See 38 C.F.R. § 4.25. 

The Veteran graduated from high school and completed two years of college.  He worked at the same company for thirty-two years, latterly as a machine operator, before he retired in April 2011.  See March 2010 VA Examination Report; December 2012 Hearing Testimony.  His worked required significant physical exertion.

The March 2010 VA joint examiner stated that the Veteran's right shoulder pain caused him to be absent from work for a total of 5 weeks within the last year and significantly affected his occupation.  She also stated that the disorder had a moderate effect on activities of daily living that required significant physical exertion (e.g., exercise, shopping, and household chores) and a mild effect on activities of daily living that require minimal physical exertion (e.g., dressing and grooming).

Similarly, the March 2010 VA mental health examiner observed that the Veteran was able to manage his own financial affairs, but that his PTSD limited his social functioning.

The private physician who evaluated the Veteran in March 2010 noted that the Veteran was having "a great deal of difficulty with work."

At the December 2012 Board hearing, the Veteran testified to having had "temper tantrums and getting a little excited with people at work."  He stated that he had difficulty getting along with supervisors and co-workers, harbored violent feelings toward his supervisors, and left his employment rather than be terminated due to his aggressive behavior.  

The June 2014 examiner opined that the Veteran's right shoulder disorder prevents him from performing any physical labor that requires lifting, but that he has good function of his right arm below shoulder level.  She also opined that "there are many sedentary occupations that he is capable of performing."  The examiner noted that the Veteran retired due to his limited ability to lift using his right arm, but also due to his irritable mood and to having had ankle replacement surgery in 2008.

The July 2014 mental health examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that although the Veteran reportedly took early retirement for fear of being terminated due to his irritability, he could not identify a specific incident that might have resulted in termination.  In addition, the Veteran stated that he performed his job duties well.  The examiner also noted that the Veteran was capable of performing his activities of daily living.  He concluded that the Veteran's "PTSD does not render him unable to obtain or maintain substantially gainful employment" and that the Veteran could generally function satisfactorily at work.

The June 2014 and July 2014 VA examination reports constitute probative evidence that weighs against entitlement to TDIU.  The examinations were conducted by VA doctors who examined the Veteran and clearly noted the limitations that result from his service-connected disabilities.  In addition, the July 2014 VA examiner's opinion aligns with medical evidence that indicates that the Veteran is able to function adequately in group settings.  See December 2012 and March 2013 VAMRs.

The VA examination reports outweigh the Veteran's testimony that his PTSD and right shoulder disorder prevent him from working.  See December 2012 Hearing Transcript.  Whether the Veteran's mental and physical symptoms prevent him from working is a medically complex determination that cannot be based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4  (Fed. Cir. 2007); see also Barr, 21 Vet. App. at 309.  Instead, such a determination must be made by a medical professional with appropriate expertise.  See id.  Because the Veteran's statements are not based on medical training and/or experience, his assertion that he cannot work due to his service-connected disorders do not constitute competent evidence.  Thus, the Veteran's statements are outweighed by the VA examiners' opinions, which were rendered by medical professionals.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

Further, although the Veteran reported difficultly interacting with his work colleagues, he did not report specific instances of confrontational and/or aggressive behavior and stated that he performed his work duties well.  See March 2010 PMRs; July 2014 VA Examination Report.  The Veteran also reported that his retirement was prompted, in part, by an ankle replacement surgery for which he is not service connected.  See June 2014 VA Examination Report.  Thus, the lay evidence does not establish that the Veteran retired to avoid imminent termination or that his service-connected disabilities otherwise prevent him from securing and/or maintaining substantially gainful employment.

The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and entitlement to TDIU is denied.  See 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. at 55.


ORDER

A 70 percent disability rating (and no greater) for PTSD is granted.

A disability rating in excess of 20 percent for a service-connected right shoulder disorder is denied.

Entitlement to total disability based on individual unemployability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


